Citation Nr: 0308379	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  02-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for vasovagal syncope 
and hypotension.

2.  Entitlement to service connection for arthritis, 
bursitis, and rheumatism.

3.  Entitlement to a rating higher than 10 percent for 
hearing loss.

4.  Entitlement to a rating higher than 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION


The veteran had active service from September 1962 to 
September 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO rating decision 
which denied service connection for vasovagal syncope (i.e., 
brief fainting or blackout spells); denied service connection 
for arthritis, bursitis, and rheumatism; granted service 
connection and a 10 percent rating for bilateral hearing loss 
(the veteran appeals for a higher rating); and granted 
service connection and a 10 percent rating for tinnitus (he 
appeals for a higher rating).  In October 2002, the case was 
remanded to afford the veteran a hearing; in December 2002, 
he withdrew his hearing request. 


FINDINGS OF FACT

1.  Vasovagal syncope and hypotension were not present in 
service or for years later, and were not caused by any 
incident of service.

2.  Arthritis, bursitis, and rheumatism were not present in 
service or for years later, and were not caused by any 
incident of service.

3.  The veteran's bilateral hearing loss is manifested by 
auditory acuity level VI in each ear.  

4.  The veteran is in receipt of the maximum schedular 
evaluation of 10 percent provided for tinnitus, and an 
exceptional or unusual disability picture such as to render 
impractical the application of the regular schedular 
standards has not been shown.


CONCLUSIONS OF LAW

1.  Vasovagal syncope and hypotension were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002). 

2.  Arthritis, bursitis, and rheumatism were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

3.  The criteria for a 30 percent evaluation for bilateral 
hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Code 6100 (2002).  

4.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Code 6260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a Board remand, the 
veteran has been informed of the evidence necessary to 
substantiate his claims, and of his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Service connection for vasovagal syncope and hypotension.

The veteran served on active duty from September 1962 to 
September 1965.  Service medical records show that in 
November 1964 he complained of chest pain, and examination 
disclosed a heart murmur.  X-rays showed an enlarged heart.  
No mention of syncope or hypotension was made in connection 
with any of the evaluations of his heart condition, or 
elsewhere in the service medical records, including on the 
separation examination in July 1965.

Records dated from 1994 to 2000 from S. E. Jones, M.D., show 
that Dr. Jones first evaluated in the veteran in June 1994 
for evaluation of syncopal episodes.  He had recently begun 
treatment for heart disease, but the syncopal episodes 
persisted, and Dr. Jones opined that the most likely 
diagnosis was vasovagal syncope, which, he said, "means that 
occasionally during stressful periods or sometimes for no 
apparent reason, his blood pressure will drop and he will 
pass out, briefly."  Dr. Jones said he did not know the 
exact cause of these episodes.  In an undated statement, Dr. 
Jones again said he suffered from recurrent syncope due to 
vasovagal spells.  He explained that the veteran's blood 
pressure dropped unexpectedly at times, causing him to pass 
out.  Dr. Jones said that the veteran had had that condition 
since 1989.   

On a VA examination in June 2000, the veteran said he began 
to have blackout spells in 1994, of unknown cause, and that 
coronary artery disease had been found at that time.  
However, he had continued to experience the episodes of 
syncope.  The pertinent diagnosis was recurrent syncope or 
near syncope probably due to either vasovagal syncope or 
dysautonomia.  

A decision of the Social Security Administration (SSA) in 
December 1996 found the veteran unable to work due to 
coronary artery disease with recurrent syncope due to 
vasovagal syndrome, hypertension, and tachycardia, as of 
November 1993.

On a VA cardiology examination in June 2001, the veteran said 
that he began having chest pain and syncopal spells after an 
explosive accident in service which nearly cost him his life.  
He said he received SSA benefits for his syncopal episodes 
since 1989.  In addition to hypertension, coronary artery 
disease, and hypertensive cardiomyopathy, dysautonomia with 
vasovagal syncope was diagnosed.  At that time and on an 
addendum in October 2001, it was concluded that the 
hypertension, cardiomyopathy, and coronary artery disease 
were of service origin.  

In November 2001, the RO granted service connection and a 100 
percent rating for coronary artery disease with hypertension 
and hypertensive cardiomyopathy.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Although the veteran states that he first experienced 
syncopal episodes and hypotension in service, the service 
medical records do not show this problem.  The claimed 
condition is first medically documented many years after 
service.  Dr. Jones, said that the symptoms began in 1989, 
and the veteran himself, on the 2000 VA examination, dated 
the onset to 1994.  The weight of the credible evidence 
demonstrates that this disorder began many years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  The 
disorder also has not been medically associated with service-
connected heart disease and hypertension, and thus there is 
no basis for secondary service connection.  38 C.F.R. 
§ 3.310(a).

The preponderance of the evidence is against the claim for 
service connection for vasovagal syncope and hypotension.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

II.  Service connection for arthritis, bursitis, and 
rheumatism.

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.

Included in the service medical records are records of the 
veteran's hospitalization prior to service in May 1961, for 
treatment of a gunshot wound to the right chest.  During 
service, in October 1962, the veteran was seen with the 
complaint of pain in the area of the gunshot wound after 
pull-up exercises.  No further orthopedic complaints are 
noted in the service medical records.  Service medical 
records show no generalized arthritis, bursitis, and 
rheumatism during the veteran's active duty.

The first record of treatment after service is a May 1981 
prescription from C. Thomas, M.D., prescribing medication for 
shoulder pain.  Records from L. Zuniega, M.D., include a 
report of physical examination in February 1999, which noted 
that the veteran had no tenderness or limitation of motion in 
his shoulders or back.  On a VA examination in June 2000, the 
veteran's complaints included severe arthritis and bursitis 
in the shoulders, as well as low back pain.  Examination 
disclosed tenderness in the biceps bursae on the left, and 
crepitation in the left shoulder.  

According to a letter from H. Darnell, Jr., M.D., dated in 
November 2000, he had treated in veteran in 1966.  His 
initial complaints reportedly included generalized pain in 
the shoulder, chest, and back.  He said the veteran was 
treated by him with numerous anti-inflammatories and steroids 
for his musculoskeletal problems.  His medical history 
revealed that he was subjected to extreme temperature 
variations as part of a military training exercise, which Dr. 
Darnell stated further aggravated his musculoskeletal 
problems.  He opined that the veteran continued to suffer 
from musculoskeletal problems that were directly related to 
his military service.  The Board notes, however, that no 
medical records have been submitted which might verify 
continuous musculoskeletal problems since service.  Moreover, 
Dr. Darnell based his opinion on an unsubstantiated lay 
history from the veteran.  Given such circumstances, this 
doctor's medical opinion lacks probative value.

There is no clear diagnosis of arthritis, bursitis, or 
rheumatism, let alone a medical description of affected 
anatomical areas.  Even assuming the veteran now has such a 
condition, the weight of the credible evidence demonstrates 
that it began many years after active duty and was not caused 
by any incident of service.  The claimed condition was not 
incurred in or aggravated by service.

The preponderance of the evidence is against the claim for 
service connection for arthritis, bursitis, and rheumatism.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

III.  Entitlement to a rating higher than 10 percent for 
hearing loss.

Records from J. Dabbs, M.D., include an audiogram conducted 
in May 1999, which disclosed pure tone thresholds in the 
right ear at the frequencies of 1000, 2000, 3000, and 4000 
hertz of 35, 50, 55, and 55 decibels, respectively.  
Corresponding findings in the left ear were 60, 70, 70, and 
65 decibels.  

On a VA examination in June 2000, an audiogram disclosed pure 
tone thresholds in the right ear at the frequencies of 1000, 
2000, 3000, and 4000 hertz of 30, 45, 50, and 55 decibels, 
respectively.  Corresponding findings in the left ear were 
40, 60, 60, and 80 decibels.  The average pure tone decibel 
loss for the four frequencies from 1000 through 4000 hertz 
was 45 decibels in the right ear and 60 decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 56 percent in the right ear and 64 percent in the left 
ear.  It was remarked that pure tone thresholds were felt to 
represent true organic acuity bilaterally. 

On a VA examination in June 2001, an audiogram disclosed pure 
tone thresholds in the right ear at the frequencies of 1000, 
2000, 3000, and 4000 hertz of 45, 55, 60, and 55 decibels, 
respectively.  Corresponding findings in the left ear were 
50, 70, 70, and 70 decibels.  The average pure tone decibel 
loss for the four frequencies from 1000 through 4000 hertz 
was 54 decibels in the left ear and 65 decibels in the right 
ear.  Speech recognition ability was not tested, because it 
was noted that pure tone thresholds were a better indicator 
of the veteran's true organic acuity.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1993).  

Generally, evaluations for defective hearing are based on 
organic impairment of hearing acuity, as measured by the 
results of controlled discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability from service-connected bilateral hearing loss, the 
rating schedule provides eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  Id.  

Where hearing impairment cannot be accurately assessed under 
Table VI, under circumstances set forth in 38 C.F.R. §§ 
4.85(c) and 4.86, hearing impairment based only on puretone 
decibel threshold average may be evaluated using Table VIa.  
These circumstances include when certain puretone threshold 
levels are present, not applicable in this case.  See 
38 C.F.R. § 4.86.  In addition, Table VIa (i.e., rating based 
only on puretone decibel threshold averages) will be used 
when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  

In this case, the RO rated the veteran based only on puretone 
decibel threshold averages, and a 10 percent rating was 
assigned based on Table VIa.  However, the Board finds that 
the rating should be based on both puretone decibel threshold 
averages and speech discrimination scores, and thus Table VI 
should be used instead.  Although the examiners in both June 
2000 and June 2001 said that the puretone threshold levels 
represented the best indication of the organic acuity, 
neither examiner certified that the speech discrimination 
test was inappropriate.  There is no other evidence 
indicating that there are language difficulties or any other 
reason to disregard speech recognition scores.  Absent 
exceptional circumstances, the evaluation is to be rated on 
both pure tone decibel threshold averages and speech 
discrimination scores.    

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).  The only 
examination meeting these criteria was the June 2000 VA 
examination.  Using Table VI, the application of the findings 
obtained on the June 2000 audiometry examination to the 
designated auditory acuity levels in Table VI in the rating 
schedule results in the numeric designation of VI in both 
ears.  With the application of the numeric designations of VI 
in both ears to Table VII, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.85, Code 6100.  

There have been no periods of time, since the effective date 
of service connection, during which a different disability 
rating has been warranted; thus "staged ratings" are not 
warranted.  See Fenderson v. West, 12 Vet.App. 119 (1999).    

Therefore, an evaluation of 30 percent, and no higher, is 
granted for bilateral hearing loss.  

IV.  Entitlement to a rating higher than 10 percent for 
tinnitus.

Recurrent tinnitus warrants a 10 percent rating, which is the 
maximum schedular rating provided for tinnitus.  38 C.F.R. § 
4.87, Code 6260.  The veteran has been assigned this maximum 
schedular rating.  

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, and under 
the circumstances of the present case there is no basis to 
refer the matter to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet.App. 
337 (1996).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case, and it is not impractical 
to use the regular schedular rating standards in this case.  

There have been no periods of time, since the effective date 
of service connection, during which tinnitus has been more 
than 10 percent disabling; thus "staged ratings" are not 
warranted.  See Fenderson, supra.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for tinnitus.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for vasovagal syncope and hypotension is 
denied.

Service connection for arthritis, bursitis, and rheumatism is 
denied.

A higher rating of 30 percent rating for bilateral hearing 
loss is granted.

An evaluation in excess of 10 percent for tinnitus is denied.


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

